OFFICE        OF   THE   ATTORNEY     GENERAL      OF     TEXAS
                                        AUSTIN




 iionorable ffellellcaraoron
 County Auditor
 iiopkim iiouuty
 iiulphur ;iyticja, Tarn8

 i;rar sir:



                                                    turar     or     th




        Your latter or reoent~
 tnls   Qapartcaent o n th a lbo

                                                             ta    rr05   the




                                                           i.ka ror you      to


                                                 of thi8 lleotlon on
                                               (I 42r the cod8alon~re*            :~
                                            ports An the other    tar.0
                                           levy bo nrade on ell    proparty
                                          ty lr it bo made at 012~

                               r4f0rma   to  In your rspueat wea a oounty-
                               rlzlnc tke Commlrrloourr*     Court to levy,
                               annually  a lpoolal road tax of en6 at the
                    mn    oat8     on the ~.lOO.OO val.wtlon   or talablr
property    in the        oounty.
             “:lO COblit)‘, city or tow0 shell lsvy nor4 than
        twenty-five    oarrtm for city or county jmrpoeea,      and
       not oxoe~dlng firtam        oats    for roads a~6 brl&e,s,
             . and the Lojielature      mey aleo authorize   en ed-
       ii~ionel enuuel ea v~Jor6m tax to 06 1avIod end
       oolleoted for the further ndutenanos          of pub110
       roaC6:     movldoa,    that a akejorlty or tha quelif14d
       propdrty tax pay*         vot4ra or tn6 oouuty votinc; et
       en olootioll to bo hrrld for thet yuQO66        shell vote
       6UOh teX, LLOt t0 6XOO6d fiftO6n 06LIt6 Ou t&6 On4
       hwidred dolhrr       Valw,tiOn Or the .propurty +bJeot       to
       taxetlon in suoh OOunty.         And th6 L6&61atq'e'mey
       pee6 looel law6 for th4 melntonenoa         or thu:gub&lo
       rceda end highways, without ths 10061 kotloe r+
       ~ulrrd ror nyvolul ok 10061 leaa.*

       titIol6        6750,   Vurnon’6       .AUnotatcrd   Civil   Lit6tUt66,   Is   in
 prt   a6   rOihY6:                      I

             "Th6 QOGLIi66iOIMIr6' court ahell ardor an 614atIon
       upon jzaaentatlor! to It at azy mylar          waaion    or 6
       petition al&k66 by two hunar66      GU6iiriaa    votsra ana
       prop6rty tix payura 0r+th6 oounty,        or a-petltlon    of
       rifty   parson6 60 ~uSiifi6d   in any pOlIt:oal      lubdlvlaion
       or ddin6d     dlatirlot of‘the oouuty, requ6atin&      aaid oourt
       to Ol'd6r 6~ 616OtiOfi t0 d6t6X'J&l6 Whethal' 66id OOlLrt ahell
       l6Vy upor th6 prOp4rty within 66id t6rritOry          a,.rOQd teX
       not to 6xoeea fift66u oonta on the Oil6 huudrctd_.~      dollar8
       worth of property,     under the provfaIona     of the emmd-
       tami of 1889 to the Omatitutlon       or    tka sate   or  Tuxaa,
       edoptsd in 1890... . .*

       Iu th6 oe66        of ComiIaaIon6r6g     COurt of mivarro County at
61 v. Ylnkaton at         al, 295 ii. E. 271 (writ rsluead),     the court
es COn6trUing  th6        above QUOt46   OCmSt~tUt~On6l   ant st6tUtCq
provlalono atetea         tho followingr       '

            "3y ttm abovurithe LeCislrturo    is only 6z~~ewd
       to authorize   en additional  ed ValOr6n:   tex to bb lOVia
       for  tha purpose or mintalntng     yublio roads by e
       majority  vote or the Curried      pxoporty   tax peyI4j
       vot4r6 0r the oounty for the purpose      0r aalntelnlne




               .
           cublic    roads   of the   oouoty.     acd mt    of 6np subdlvleion




           vi6ea ior by any oth6r vista-tiin that or the  ontin
           county end not for local but for county-wl6c   puqonea,
           and protrlbite ouoh tax 60 6UthOriE6d rron 6XO66ding
           15 oonta on the +lOO valuation of thr ;rop$ty     subjcot
           to taxation In the oounty.  . .               ,Y.~
                                                            ._
                *        .*I&    art1019   only a6el6      with and oonr4ra
           authorit;     under   aortein   DrOe66akmS       racuired to ba



           tensnor     tax . . .*     (&xphaaIi    ours]
      'i'h6refor6, It la our ,op&nlon that the C~aeIonerat      court
 I not authorizvd    to a#cS e 14V3’ UAd4r th6 t6lW6 Of th6 616CtiOXl
 :Z:tr aonalUaretlonon proparty      aItuat4d wlthln one prroInct end
 It on property altuat66 within th4 other preolnota, but on the
Jntrery   the  levy Nat    b6 Md4   on 4u   prOpOrt Within the 4Atir6
 unty If it 54 3ecla at all.

                                                             Yours   v4r$ -truly,



                                                                     (p. CGh&,p            ,

                                                                     J. C. i)61rie0 Jr.
                                                                            ra~latant



 .:bw1ia                                                        (Y        J&to   r(aovo6